EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tom Hunter on 30 August 2022.

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The amendment of 6/30/22 has been entered in full. Claims 104-107 are canceled. Claim 90 is amended. Claims 90 and 108-111 are pending. 

Examiner’s Amendment
Following entry of the  6/30/22 amendment, amend the claims further as follows:

In claim 90, line 1, add the word "of" after the word "presence"

In claim 90, replace line 3 with the following:

a malondialdehyde-acetaldehyde (MAA) protein adduct; 

In claim 90, line 5, delete the comma after the word "antibodies"

In claim 111, line 2, add the word "protein" after the term "MAA"





Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (1/3/22).
The objection to the specification at pg 2 are withdrawn in view of the amendments to the title of the specification.
All rejections of cancelled claims 104-107 are moot.
The objection to claims 90 and 108-111 are withdrawn in view of the amendments to independent claim 90.
The rejection of claims 90 and 108-111 under 35 U.S.C. § 112(b) at pg 3 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 90 and 108-111 under 35 U.S.C. § 112(a) at pg 4-7 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the reagents of the kit to antibodies.
The rejection of claims 90 and 108-111 under 35 U.S.C. § 103(a) as being unpatentable over Rolla et al (2000) and further in view of Rothenberg et al, U.S. Patent Application Publication 2006/0127955, published 6/15/06, is withdrawn in view of the amendments to the claims that limit the kit of claim 90 to one further comprising an anti-IgA antibody, and further in view of Applicants' persuasive arguments set forth at pages 5-7 of Applicants' 6/30/22 reply. Specifically, it is found persuasive that Rolla effectively teaches away from including an anti-IgA antibody in a kit together with the MAA protein adduct, anti-IgG and anti-IgM antibodies.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 90 and 108-111 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 90 and 108-111 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646